
	
		II
		111th CONGRESS
		1st Session
		S. 764
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act, to increase the maximum amount of assistance to
		  individuals and households.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Rebuilding Assistance Act of
			 2009.
		2.Disaster
			 relief
			(a)In
			 generalSection 408 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5174) is amended—
				(1)in subsection
			 (h)(1)—
					(A)by striking $25,000 and
			 inserting $50,000; and
					(B)by inserting
			 before the period at the end the following: , except that the President
			 may increase the amount of financial assistance that may be received under this
			 section for an individual or household residing in a State with a high cost of
			 living (as determined by the President); and
					(2)by adding at the
			 end the following:
					
						(k)EligibilityAn
				individual or household may not receive assistance under this section if the
				adjusted gross income of that individual or household was more than $100,000
				during the most recent taxable year before the date of the applicable major
				disaster.
						.
				(b)Effective
			 dateThe amendments made by
			 this Act shall apply to any major disaster (as that term is defined in section
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122)) declared on or after October 21, 2007.
			
